Citation Nr: 1449382	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  14-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A.      § 1151, for a back condition, as a result of VA medical treatment. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. E. Turner, II









INTRODUCTION

The Veteran had active duty Vietnam era service from July 1969 to February 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an unfavorable rating decision of the RO in Huntington, West Virginia. 


FINDINGS OF FACT

1.  The Veteran experienced swelling of the right lumbar nerve root, claimed as a back condition, after undergoing static pelvic traction as part of a regimen of physical therapy for his back.  

2.  The evidence of record does not show that the Veteran has a qualifying additional disability of the a back associated with VA medical treatment due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA physical therapists; or an event not reasonably foreseeable in connection with VA medical treatment. 


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A.    § 1151, for a back condition, as a result of VA medical treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R.        §§ 3.102, 3.159, 3.358, 3.361 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  See also 38 C.F.R. § 3.361 (2013).  
To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately. See 38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is, in each claim, to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2). 

Facts and Analysis

The Veteran seeks compensation benefits for additional disability that he claims is the result of physical therapy for non-service connected chronic back pain.  The Veteran began physical therapy in January 2011 completing 5 sessions using ultrasound massage and transcutaneous electrical nerve stimulation (TENS) unit therapy.  On February 1, 2011 the Veteran attended a scheduled physical therapy session in which an additional therapy, static pelvic traction with a 55 pound weight, was added.  According to VA treatment records, the Veteran tolerated treatment that day without complaint.  At the next appointment, February 8, 2011 the Veteran stated that he was "feeling pretty good" that day but his back hurt "for days" after traction therapy and that treatment was discontinued by the therapist.  The Veteran again tolerated the February 8, 2011 treatment without complaint.  The following February 17, 2011 the Veteran requested the session to be his last and to discontinue all physical therapy for his back until he could be evaluated by his primary care provider.  The Veteran tolerated treatment with no complaints and after the session he was discharged from further physical therapy.  

The Veteran underwent an MRI of the lumbar spine in April 2011 that indicated spinal stenosis at L4-L5 with bilateral neural foraminal stenosis, and first degree spondylolisthesis of L5 on S1 with right neural foraminal stenosis and swelling of the right nerve root.  Although there was no prior MRI to compare to the April 2011 findings, X-rays taken the same day were compared to X-rays from October 2007 and no changes between the two X-rays were noted.  Based on the MRI and the primary care provider's belief that the swollen right nerve root was a new injury, the Veteran was started on a course of steroid treatment.

Causation

An appellant is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The lay observers are also competent to describe the physical manifestations of the Veteran's condition claimed condition.  However, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25  (1991).  

In a statement received in April 2011 advising VA of his intent to file a 38 U.S.C.A. § 1151 claim, the Veteran stated that after he was put in traction he felt a "pop" in his upper back.  He further stated that his back hurt from his shoulders down through both legs.  In May 2011 the Veteran provided lay statements from his wife and from two others in support of his additional disability claim.  Generally, the statements indicate that the Veteran complained of back pain and walked with a limp following the physical therapy session on February 1, 2011.  Additionally, the statement from the Veteran's wife is notable for indicating that the Veteran was not complaining of pain and had not been using his cane prior to undergoing static pelvic traction therapy.  The Veteran's wife also stated that the Veteran is unable to walk without a cane and has difficulty sitting or walking for long periods without experiencing pain.  

Although the Veteran reported no back complaints immediately after the static pelvic traction therapy, he did request that type of physical therapy be discontinued at the next available session, and requested all therapy be stopped the week later so his back could be further evaluated.  Additionally, the April 2011 MRI and the lay statements provided in May 2011 support the Veteran's contention that something occurred during physical therapy warranting further investigation.  Based on the foregoing, the Veteran's supporting statements are deemed credible.

The VA requested a medical opinion as to whether the proximate cause of the Veteran's claimed disability met the 38 U.S.C.A. § 1151 standard described above, resulting in back pain form the shoulders to the legs and that opinion was provided in October 2011.  After thoroughly reviewing the record the VA examiner stated that static pelvic traction "is a common form of therapy for chronic, poorly responsive, low and mid-back pain".  The October 2011 VA examiner further stated "the temporal relationship between the worsening of his pain following pelvic traction and the finding on [the] MRI of swelling of the right lumbar nerve root ... would tend to support the Veteran's claim".  Therefore, based upon the opinion of the October 2011 VA examiner and the lay testimony provided by the Veteran, the Board finds the Veteran did experience an additional injury for the purposes of the causation requirement of his 38 U.S.C.A. § 1151 claim.  

Negligence and Foreseeability 

However, in addition to causation, the standard for claims brought under 38 U.S.C.A. § 1151 must also address whether the proximate cause of the additional disability was the result of (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.

Turning to the negligence requirement, the October 2011 VA examiner conducted a thorough file review noting the type of physical therapy provided, the treatment after the physical therapy was suspended, and addressed the appropriate standard of care when opining "[w]hile the Veteran did have an unfortunate outcome while utilizing static pelvic traction, it's implementation was totally appropriate given the general refractory nature of the Veteran's back pain over the recent years".  

Accepting that the single application of 15 minutes of static pelvic traction caused the Veteran's pain and swelling of the right lumbar nerve root, the VA examiner further opined that "an adverse reaction to an appropriate therapeutic modality does not constitute negligence on the part of the provider, and there is no evidence that the static pelvic traction was inappropriately utilized in this case".  Put another way, the VA examiner opined that the Veteran did experience some injury after static pelvic traction therapy however, the injury was not an unforeseeable consequence of the physical therapy received and the injury was not the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care.  

Although the Veteran provided probative credible evidence as to his symptomatology post static pelvic traction therapy, that evidence only addressed causation of the right nerve root swelling and did not speak to negligence or foreseeability.  Accordingly, the Board finds that the October 2011 VA examiner opinion is highly probative evidence with respect to the negligence component of the Veteran's claim.  The Board notes that the file review in this case was conducted by an examiner who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1). See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The opinion was based upon review of the claims folder, including the Veteran's VA medical records.  The examiner discussed the Veteran's medical history and his clinical findings in the resulting examination report, and he provided rationale for his conclusion.  Ultimately, the examiner clearly found no evidence of fault on the part of VA.  

In summary, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation for a back condition under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was accomplished by way of letter from the RO to the Veteran dated in May 2011.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran contends that the October 16, 2007 radiographic study used in the X-ray comparison noted by the October 2011 VA examiner is not of record and requests the VA provide records from Beckley VAMC in "true chronological order", specifically showing the conduct of the radiographic study in question. (See Appellant Brief July 2014).  However the Board finds that, although this particular C-file is complex given the multiple and separate claims filed over the years, the radiographic study in question is part of the file and was available for review by the VA examiner as noted in the October 2011 VA exam.  The Veteran also contends that a procedural review is in order if it cannot be demonstrated that the Veteran's spine condition was not reviewed objectively prior to beginning treatment.  Id.  A thorough therapy evaluation is indicated by VA treatment records dated January 5, 2011 and it is noted that the Veteran verbalized agreement with the treatment plan.

All known and available relevant treatment reports have been obtained and are associated with the Veteran's claims files. The RO has obtained the Veteran's VA medical records.  An appropriate medical opinion has been obtained.  Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A.       § 1151, for a back condition, as a result of VA medical treatment is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


